Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Claim Interpretation

Regarding claims 1, 8, and 15 and claims 6, 13, and 20, the Examiner finds, because the particular product metadata and particular type of information in the return deadline notification comprises is non- functional descriptive material that does not alter the step of parsing messages in a user messaging account and the step of generating a return deadline notification, respectively. Therefore the specific product metadata included in the database and the specific type of information in the return deadline notification does not patentably distinguish the claim over the prior art. The parsed messages are not related to the product metadata in the generated personal product database and the return deadline notification is based on whether or not a threshold period has passed or not. 

The particular product metadata and particular type of information in the return deadline notification is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular product metadata and the parsed messages or the particular type of information included the return deadline notification in generating the notification. Applicant does not recite or show how the type of information in the product metadata affects the parsed messages or how the type of information in the return deadline notification affects the generation of a return deadline notification. The function of parsing messages or generating a return deadline notification would be performed in the same manner regardless of the particular product metadata or the specific type of information in the return deadline notification. As such, the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1, 3, 5-6, and 21 recite a method, Claims 8, 10, 12-13, and 22 recite a computer system, and Claims 15, 17, 19-20, and 23 recites a computer program product and therefore fall into a statutory category.

	Additionally the examiner interpreted that the computer system and computer program product perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, computer system and computer program product for generating purchase product recall, warranty, and return notifications based on obtained information, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in commercial or legal interactions (including marketing or sales activities or behaviors; business relations). The abstract idea portion of the claims is as follows: 

(Claim 1) A processor-implemented method for generating purchased product recall, warranty, and return [notifications], the method comprising: (Claim 8) [A computer system] for generating purchased product recall, warranty, and return notifications, the computer system comprising: [one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions] stored on at least [one of the one or more tangible storage media] for execution by at least [one of the one or more processors via at least one of the one or more memories], wherein [the computer system] is capable of performing a method comprising: (Claim 13) A computer program product for generating purchased product recall, warranty, and return [notifications], [the computer program product] comprising: [one or more computer-readable tangible storage media and program instructions] stored on at least [one of the one or more tangible storage media, the program instructions] executable by [a processor of a computer] to perform a method, the method comprising: parsing one or more messages within a user messaging account that include a plurality of product purchasing information for one or more products; generating [a personal product database] to include each product in the one or more parsed messages using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises [product metadata] of each product, and wherein the [product metadata] for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information;  identifying, by [a processor], a product within [a personal product database]; determining whether a post-purchase event within a plurality of post-purchase events for the identified product  is upcoming, wherein the plurality of post-purchase events comprise of a warranty expiration, a product recall, and a product return deadline; in response to a post-purchase event within the plurality of post-purchase events being a product return deadline: determining a return past due flag has not been set for the identified product; in response to determining a current date is not past the product return deadline and is within a preconfigured return notification threshold period, generating [the notification] as [a return deadline notification]; and transmitting [the notification] to a user, in response to a post-purchase event within the plurality of post-purchase events being a warranty expiration deadline:  determining, a user selection to extend a warranty through a plurality of user interactions with [a graphical user interface];  and transmitting the determined user selection to a corresponding retailer or manufacturer with a plurality of payment information needed to extend the warranty.

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity including commercial or legal interactions (including marketing or sales activities or behaviors; business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-transitory computer readable medium, and system for generating recall, return, and warranty notifications for a purchased product based on obtained information, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information: : parsing one or more messages within a user messaging account that include a plurality of product purchasing information for one or more products; generating [a personal product database] to include each product in the one or more parsed messages using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises product metadata of each product, and wherein the product metadata for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information identifying, by [a processor], a product within [a personal product database]; determining whether a post-purchase event within a plurality of post-purchase events for the identified product  is upcoming, wherein the plurality of post-purchase events comprise of a warranty expiration, a product recall, and a product return deadline; in response to a post-purchase event within the plurality of post-purchase events being a product return deadline: determining a return past due flag has not been set for the identified product; in response to determining a current date is not past the product return deadline and is within a preconfigured return notification threshold period, generating [the notification] as [a return deadline notification];and transmitting information transmitting [the notification] to a user and transmitting the determined user selection to a corresponding retailer or manufacturer with a plurality of payment information needed to extend the warranty.

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer system. (See paragraph 74 of the Specification)
Processors. (See paragraphs 25 and 74-75 of the Specification)
Computer-readable memories. (See paragraphs 21 and 75 of the Specification)
Computer-readable tangible storage media. (See paragraphs 21-22 of the Specification)
Program instructions. (See paragraphs 20-26 of the Specification)
A computer program product. (See paragraphs 20 and 24 of the Specification)
A personal product database. (See paragraphs 37-38 of the Specification)
A notification. (See paragraphs 2, and 33 of the Specification)
A graphical user interface. (See paragraphs 67 and 78 of the Specification)
Product metadata (See paragraph 37 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 3, 5-6, 10, 12-13, 17 and 19-23 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 3, 5-6, 10, 12-13, 17 and 19-23 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation receiving image data of a product receipt from an image capturing device; determining the plurality of product purchasing information using image recognition technology and does not add significantly more to the abstract idea. Further embellishing that the invention is capable of receiving image data via a generic image capturing device (Specification paragraph 69) and that incorporates generic image recognition technology (Specification paragraph 69) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 3, 10, and 17 are also non-statutory subject matter.

Dependent claims 5, 12, and 19 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation in response to the post-purchase event being a product recall or a possible product recall: determining a recall notice has been issued, or will be issued based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity; and generating the notification as a recall notification or a possible product recall notification, wherein the recall notification and the possible product recall notification each include one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason. Further embellishing that the invention is capable of processing information (processing information in a database to determine whether to generate a notification) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 5, 12, and 19 are also non-statutory subject matter.

Dependent claims 6, 13, and 20 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the return deadline notification includes one or more of a serial number, a model number, a part number, and a purchasing location contact information and does not add significantly more to the abstract idea. Therefore dependent claims 6, 13, and 20 are also non-statutory subject matter.

Dependent claims 21-23 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation, wherein the possible product recall further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value. Further embellishing that the invention is capable of processing information (processing information in product forum posts and product forum posts to determine whether a score exceeds a threshold value) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 21-23 are also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (generating recall, warranty, or return notifications for a purchased product) such commercial or legal interactions (including marketing or sales activities or behaviors; business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dubey et al. (US 20180225673).

Referring to claims 1, 8, and 15, 

Dubey, which is directed to a system and method for redeeming consumer protection, discloses

(Claim 1) A processor-implemented method for generating purchased product recall, warranty, and return notifications, the method comprising: (Dubey paragraph 29 disclosing a electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user.)

(Claim 8) A computer system for generating purchased product recall, warranty, and return notifications, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Dubey paragraph 29 disclosing an electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user. Dubey paragraphs 39-40 disclosing a computer implemented or computer executable version of the invention may be embodied using, stored on, or associated with computer readable medium or non-transitory computer readable medium. A computer readable medium may include any medium that participates in providing instructions to one or more processors for execution. Such a medium may take many forms including, but not limited to, nonvolatile, volatile, and transmission media. Nonvolatile media includes, for example, flash memory, or optical or magnetic disks. Volatile media includes static or dynamic memory, such as cache memory or RAM. For example, a binary, machine - executable version, of the software of the present invention may be stored or reside in RAM or cache memory, or on mass storage device. The source code of the software may also be stored or reside on mass storage device (e.g., hard disk, magnetic disk, tape, or CD - ROM ).)

(Claim 13) A computer program product for generating purchased product recall, warranty, and return notifications, the computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising: (Dubey paragraph 29 disclosing a electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user. Dubey paragraphs 39-40 disclosing a computer - implemented or computer executable version of the invention may be embodied using, stored on, or associated with computer readable medium or non-transitory computer readable medium. A computer readable medium may include any medium that participates in providing instructions to one or more processors for execution. Such a medium may take many forms including, but not limited to, nonvolatile, volatile, and transmission media. Nonvolatile media includes, for example, flash memory, or optical or magnetic disks. Volatile media includes static or dynamic memory, such as cache memory or RAM. For example, a binary, machine - executable version, of the software of the present invention may be stored or reside in RAM or cache memory, or on mass storage device. The source code of the software may also be stored or reside on mass storage device (e.g., hard disk, magnetic disk, tape, or CD-ROM.))

parsing one or more messages within a user messaging account that include a plurality of product purchasing information for one or more products; (Dubey paragraph 89 disclosing the computer protection system monitors a user’s emails by accessing the email server associated with the user’s email account and identifies emails that are associated with purchases made by the user. Dubey paragraph 90 disclosing the identified e-mails are parsed to extract purchase data from the e-mails the purchase data may include the item purchased, UPC code, date/time of purchase, cost associated with purchase name and address of the retailer or merchant and the like.)

 and generating the personal product database to include each product in the one or more identified messages using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises product metadata of each product, and wherein the product metadata for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information.    (Dubey paragraph 53 disclosing that using the received and retrieved purchase information, the receipt management application may initiate the analysis module to extract item level purchase data from the purchase information. Item level purchase data includes information about the items purchased, such as product name, price paid, retailer, UPC code, date of the purchase and the like. Dubey paragraph 90 disclosing the identified e-mails are parsed to extract purchase data from the e-mails the purchase data may include the item purchased, UPC code, date/time of purchase, cost associated with purchase name and address of the retailer or merchant and the like. Dubey paragraph 94 disclosing that the products may be categorized by using the metadata associated with the products.)

identifying, by a processor, a product within a personal product database; (Dubey paragraph 49 disclosing the consumer protection platform generally includes a communication device, a processor, and a memory device. Dubey paragraph 51 disclosing the memory includes instruction such as a receipt management application, benefit policy application, an account management application, an electronic communications application and a product monitoring application.  Dubey paragraph 99 disclosing once the purchased items are determined from the product detail and/or the purchase history information received or retrieved by the consumer platform the corresponding financial institution data associated with the purchased item is determined. Dubey paragraph 103 disclosing the consumer protection platform may search the information associated with the related benefit offer or policy associated with the purchased product, such as the purchased product UPC code, product name, the product category or the like.)

 determining whether a post-purchase event within a plurality of post-purchase events for the identified product is upcoming, wherein the plurality of post-purchase events comprise two or more of a warranty expiration, a product recall, and a product return deadline; (Dubey paragraph 30 disclosing the system may determine at least one policy associated with the purchased item by using the item level purchase data. The policies or consumer protections include extended warranty, return policies, and the like.)

in response to a post-purchase event within the plurality of post-purchase events being a product return deadline: determining a return past due flag has not been set for the identified product; (Dubey paragraph 30 system determines a policy associated with a product such as a product return and the system determines whether the predetermined condition is met in conjunction with paragraph 70 that the predetermined condition can be a time frame a policy runs.)

in response to determining a current date is not past the product return deadline and is within a preconfigured return notification threshold period, generating the notification as a return deadline notification; (Dubey paragraph 111 determining a policy associated with a product and determining whether the product is within the coverage window (return notification threshold period) in conjunction with Figure 9 displaying a plurality of information such as a retailer and product name in conjunction with paragraph 160 teaches that a user interface displaying a notification message which can alert users to approaching expiration dates.)

and transmitting the notification to a user, in response to a post-purchase event within the plurality of post-purchase events being a warranty expiration deadline: (Dubey paragraph 30 system determines a policy associated with a product such as a product return and the system determines whether the predetermined condition is met in conjunction with Dubey paragraph 70 that the predetermined condition can be a time frame a policy runs. Dubey Figure 12 illustrating a theft warranty that has expired. Dubey paragraph 157 the consumer protection platform provides a notification to a user regarding benefits or policies that are soon to expire or upgrades of benefits or policies based on purchases.) 

determining a user selection to extend a warranty through a plurality of user interactions with a graphical user interface; (Dubey paragraph 30 if the item level purchase data satisfies the predetermined condition, then a claim associated with the determined policy is generated or the user. The claim may be automatically submitted to the financial institution or retailer associated with the policy. The platform may provide information to the user and the user may use the information to generate claim. Dubey paragraph 134 disclosing that a return policy and price guard is displayed in the GUI. The return element indicates that the user has a certain number of days remaining before they have left to act on the return as illustrated in Figure 11.) 

and transmitting the determined user selection to a corresponding retailer or manufacturer with a plurality of payment information needed to extend the warranty.  (Dubey paragraph 30 disclosing the claim may be automatically submitted to the financial institution or retailer associated with the policy. The platform may provide information to the user and the user may use the information to generate claim. Dubey paragraph 160 teaching that users can extend their warranty by purchasing the plan they are interested in.)

	Referring to claims 3, 10, and 17,

Dubey further discloses receiving image data of a product receipt from an image capturing device; (Dubey paragraph 52 disclosing the receipt management application may also receive purchase information directly from the user. For example the user may provide the consumer protection platform an electronic copy of a receipt via uploading a copy of the electronic receipt, emailing a copy of the electronic receipt and the like. Dubey paragraph 185 disclosing the user may be able to transmit images of the product the user is inquiring about or sales receipts/bills paperwork associated with the product via the chat session.)

determining the plurality of product purchasing information using image recognition technology.  (Dubey paragraph 185 disclosing the platform may receive an image of the product and/or sales receipts/bill/paperwork associated with the product. After receiving the images, the consumer platform and extract information from the image in conjunction with Dubey paragraph 53 disclosing using the received and retrieved purchase information the analysis module may be initiated to extract item level purchase data from the purchase information.) 

Referring to claims 6, 13, and 20,

Dubey further discloses, wherein the return deadline notification includes one or more of a serial number, a model number, a part number, and a purchasing location contact information.  (Dubey paragraph 30 system determines a policy associated with a product such as a product return and the system determines whether the predetermined condition is met in conjunction with Dubey paragraph 70 that the predetermined condition can be a time frame a policy runs. Dubey paragraph 134 disclosing that a return policy and price guard is displayed in the GUI. The return element indicates that the user has a certain number of days remaining before they have left to act on the return as illustrated in Figure 11. Dubey paragraph 157 the consumer protection platform provides a notification to a user regarding benefits or policies that are soon to expire or upgrades of benefits or policies based on purchases.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 20180225673) in view of Lewis et al. (US 20180253733).
Referring to claims 5, 12, and 19,

Dubey does not explicitly disclose in response to the post-purchase event being a product recall or a possible product recall: determining a recall notice has been issued, or will be issued based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity; and generating the notification as a recall notification or a possible product recall notification, wherein the recall notification and the possible product recall notification each include one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason.  

However Lewis, which is directed to product recall notifications, teaches:

 in response to the post-purchase event being a product recall or a possible product recall:  (Lewis paragraph 42 receiving a recall notification from any suitable entity and that this may occur without any request from the system in conjunction with paragraph 43 the system determines what product the recall notification is associated with using the identifier associated.)

determining a recall notice has been issued, or will be issued based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity; (Lewis paragraph 42 receiving a recall notification from any suitable entity and that this may occur without any request from the system in conjunction with paragraph 43 the system determines what product the recall notification is associated with using the identifier associated.)

and generating the notification as a recall notification or a possible product recall notification, wherein the recall notification and the possible product recall notification each include one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason.  (Lewis paragraph 45 disclosing that if the system determines a user in possession of a product is associated with a recall notification the system can transmit an indication to a user. The indication can include identification of the product associated with the recall notification, the cause of die recall instructions for how to proceed with the product, etc.)

	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Dubey, which is directed to electronic receipt collection system that collects item level purchase data associated with purchases made by a user and determines associated policies or benefits (Dubey paragraphs 29-30) and Lewis, which is directed to providing recall notifications to users for products (Lewis paragraphs 12-13) as they are directed to the same field of endeavor of providing notifications regarding purchased products.

	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Lewis to incorporate in response to the post-purchase event being a product recall or a possible product recall: determining a recall notice has been issued, or will be issued based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity; and generating the notification as a recall notification or a possible product recall notification, wherein the recall notification and the possible product recall notification each include one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason with the motivation of including in a recall notification information identifying a product subject to a recall such as information about the product, manufacturing facility at which the product was manufactured, a retailer from which the product was purchased, a manufacturing date, a serial number or other identifier associated with the product etc. (Lewis paragraph 43)
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 20180225673) in view of Xu et al. (US 20170316421).
Referring to claims 21-23,

Dubey does not explicitly disclose wherein the possible product recall further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value.

However Xu, which is directed to a system for identifying defects and safety issues in a commercial product through continuous monitoring of online data, teaches:

wherein the possible product recall further comprises: (Xu paragraph 13 teaching that the set of heterogeneous data sources comprises at least two of forum data, information from content aggregation sites, online social media, and online complaint resources. Xu paragraph 29 teaching that based on the collected data, the system provides real-time detection of any on-going consumer issues with vehicles such as those pertaining to recalls. Xu paragraph 62 teaching that invention detects and assesses problematic vehicle defects and potential future vehicle recalls.)

calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; (Xu paragraph 9 teaching a set of consumer product data is identified from the fused data. A baseline distribution for consumer issues related to a plurality of consumer products is generated from the set of consumer product data. (Xu paragraph 83 teaching Figure 8 is an overview of the statistical estimation module for detecting emerging trends. From the data obtained from the database of relevant vehicle posts, a baseline pmf for all vehicle years and models is determined. A query for a specific vehicle model and year is performed, and the deviation from the baseline pmf (metrics 1 and 2) is determined for the specific vehicle model and year. Next, an absolute difference (metric 1) and binomial probability (metric 2) are determined, as described above. Based on the determined metrics. an alert (indicator) is generated based on a defect (complaint). Finally, the alert is sent to a system analyst. The system analyst may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers.)

and determining the calculated recall likelihood score satisfies a preconfigured threshold value. (Xu paragraph 9 teaching that for a specific consumer product, a deviation value is determined from the baseline distribution and at least one indicator for future consumer issues regarding the specific consumer product is identified based on the deviation value.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Dubey, which is directed to electronic receipt collection system that collects item level purchase data associated with purchases made by a user (Dubey paragraphs 29-30) and Xu, as Xu can be applied to any type of consumer product that may be affected by defects and/or safety issues and is applicable to monitoring emerging trends for a wide range of products, ranging from consumer goods and commodities ( e.g., electronics, appliances) to commercial and industrial equipment (e.g., aircraft, large machinery). (Xu paragraph 90)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate wherein the possible product recall is determined by an analysis of a plurality of product reviews and product forum posts, concurrently, and wherein the analysis further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value with the motivation of utilizing multiple differing data sources as sites allows one to gather information from diverse segments of the population, (Xu paragraph 59) and with the motivation of providing valuable cues on emerging defects and/or failures. (Xu paragraph 91) 
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered
Applicants’ amendments with regards to the 112 rejection, for claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-23 are persuasive. Therefore the examiner has withdrawn the 112 rejections for claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-23.
Applicant’s arguments, on pages 12-14 of the Remarks dated February 24, 2021, and amendments pertaining to the 101 rejection are not persuasive and therefore the 101 rejection has been maintained for claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-23. Applicant’s arguments, on pages 12-14, are that the examiner’s response to arguments of whether the invention was integrated into a practical application was flawed as the examiner responded to applicant’s arguments that the invention is integrated into a practical application. The examiner notes that in the response to arguments that the examiner discussed how the additional claimed computing components generally linked the invention to a generic computing environment capable of processing and transmitting the information. Applicant then reasserts that the invention is a practical application as an improvement to a technological field, specifically because it “reduc[es] the expenditure of system resources by both consumers and retailers since by ‘efficiently allowing users to become aware of upcoming events related to previously purchased products and take appropriate action on a product before an event occurs that would otherwise preclude such action’ and allowing ‘retailers to identify consumers approaching specific deadlines, such as warranty expirations, and extend products, such as warranty extensions, to the identified users’ and therefore reduces the querying process for both consumers and retailers.” 

The examiner still respectfully disagrees that the invention is integrated into a practical application and clarifies their position. The utility of the invention (’reduc[es] the expenditure of system resources by both consumers and retailers since by ‘efficiently allowing users to become aware of upcoming events related to previously purchased products and take appropriate action on a product before an event occurs that would otherwise preclude such action’ and allowing ‘retailers to identify consumers approaching specific deadlines, such as warranty expirations, and extend products, such as warranty extensions, to the identified users’ and therefore reduces the querying process for both consumers and retailers.”) There is no improvement to a technological or computing environment and the claims inform a reader to merely apply the invention in a generic technological environment capable of processing and transmitting information that results in the utility of the invention. Therefore the examiner is unpersuaded by applicant’s amendments and arguments and has maintained the 101 rejection.   
In response to the applicant’s arguments on pages 15-18 regarding the art rejections, the arguments are directed to that Dubey fails to disclose the newly added limitations to the independent claims and therefore the dependent claims are allowable. Applicant incorporated dependent claims 2, 9, and 16 into the independent claims and amended the term “identifying” to “parsing”. Applicant particularly argues that the primary reference Dubey fails to disclose wherein the generated personal product database comprises product metadata of each product, and wherein the product metadata for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information. Applicant argues that Dubey fails to disclose a product serial number, product part number, size of product purchased, quantity of product purchased, product manufacturer, product size, warranty expiration date, retailer location where product purchased, retailer contact information, and manufacturer contact information. The examiner respectfully disagrees as the limitation as presently claimed, the particular type of product metadata included is non-functional descriptive material as discussed in the claim interpretation section. The examiner only needed to identify metadata related to purchased items and as cited by the examiner, Dubey discloses that purchase information is used to extract item level purchase data such as the UPC code, date of the purchase, product name, etc. Therefore the examiner has maintained the art rejections.  
Conclusion

Fordyce et al. (US 20140129452) – directed to a product recall platform. Fordyce paragraph 24   teaching embodiments of the PR Platform provide cost effective and targeted notifications to consumers who have purchased a product that has been recalled by a manufacturer of the product. In one implementation, one or more of the following participants, including manufacturers, suppliers of products manufactured by others, merchants, acquirers or acquiring bank, issuers or issuing bank and account holders may be registered in the PR Platform. Each participating merchant may send, for delivery to the PR Platform, transaction data sufficient to identify each account holder making a purchase from the merchant as well as their purchased items. Each such purchased item may be part of a transaction conducted on an account issued to the account holder by an issuer, where the transaction was conducted by the merchant with the account holder. Fordyce paragraph 25 Upon recall notice received by the PR Platform from a participating supplier, where the recall notice identifies the supplier's recalled product, the PR Platform may match the recalled product against transaction data accumulated from participating merchant's transactions in order to locate those participating account holders who had purchased the recalled product. For each such match, contact information about the matching participating account holders may be used to send a notice. This notice may identify the recalled product and may contain a product recall message from the supplier to the account holders who had purchased the recalled product. Fordyce paragraph 28 Participating merchants acquire data at the time of each transaction with each account holder. The acquired data may be sufficient to identify both the account holder and each item purchased in the transaction. Such data may include, for the account holder, an account identifier issued by an issuer to the account holder, a transaction identification number (TID) for the transaction, the date and time of the transaction, a Point of Service terminal (POS) identifier, etc. Such data may include, for the item being purchased in the transaction, ‘level three’ data, product level data, or other data such as a Stock Keeping Unit (SKU), a Universal Product Code (UPC), a supplier's serial number, a supplier's batch and lot identifier, date and location of manufacture, etc. Fordyce paragraph 83 In one embodiment, a merchant 815 may send product information for all transactions 832 to the PR Platform 801. The product information may include SKU level data, UPC data, product ID, and/or the like. The product information for all transactions may be sent to the PR Platform 801 in real time, or in batches post transaction.

Dintenfass et al. (US 20150032638) – directed to a warranty and recall notice service based on e-receipt information. Dintenfass paragraph 4 teaching typically, the system receives first transaction information associated with a purchase of an item by the customer using a first customer account (e.g., a credit card account). The first transaction information typically includes unstructured data from an e-receipt, a receipt image, an order confirmation, and/or a shipping confirmation. A unique identifier associated with the item typically is then extracted from the first transaction information. The system also receives second transaction information associated with the purchase. The second transaction information typically includes transaction information sent by a merchant associated with the purchase to the financial institution associated with the first customer account. Accordingly, the second transaction information typically includes account identification information associated with the first customer account. Using the first transaction information and the second transaction information, the system may then match the first transaction information with the second transaction information and associate first transaction information with the first customer account. Dintenfass paragraph 5 teaching subsequently, the system may retrieve warranty, safety, and/or insurance information associated with the item based on the unique identifier associated with the item. This warranty, safety, and/or insurance information associated with the item may then be transmitted to the customer. Dintenfass paragraph 19 teaching furthermore, the term “electronic receipt” or “e-receipt” as used herein may include any electronic communication between a merchant and a customer, where the communication is associated with a transaction. In this way, e-receipts may include information about the transaction, such as location of purchase, the transaction total, order confirmations, shipping confirmations, item description, SKU data, merchant name, merchant web address, order number, order date, product or service description, product or service name, product or service quantity, product or service price, product image, hyperlink to the product image on merchant website, sales tax, shipping cost, order total, billing address, shipping company, shipping address, estimated shipping date, estimated delivery date, tracking number, and the like. Dintenfass paragraph 38 teaching to aggregate and structure data related to purchase transactions, the operating environment further includes an aggregation computing system 500. The aggregation computing system 500 is operatively connected to at least one of the customer computing device 400, the merchant computing system 120, and the email server 140 via the network 110. The aggregation computing system is configured to initially search and locate electronic communications associated with purchase transactions made by the customer, in for example, the customer's email, computer storage device, online accounts, and the like.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270- 1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689